Exhibit 10.2


CERTAIN INFORMATION, IDENTIFIED BY [*****], HAS BEEN EXCLUDED FROM THE EXHIBIT
BECAUSE IT IS BOTH NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE
COMPANY IF PUBLICLY DISCLOSED.






AMENDMENT NO. 4
TO SECOND AMENDED AND RESTATED LOAN ORIGINATION AGREEMENT
This AMENDMENT NO. 4 TO SECOND AMENDED AND RESTATED LOAN ORIGINATION AGREEMENT
(this “Amendment”), dated as of February 20, 2019 (the “Effective Date”), by and
among GreenSky, LLC, a Georgia limited liability company (“Servicer”), GreenSky
Servicing, LLC, a Georgia limited liability company (“GreenSky Servicing”), and
SunTrust Bank, a Georgia banking corporation (“Lender”).


WITNESSETH:
WHEREAS, Servicer, GreenSky Servicing and Lender previously entered into that
certain Second Amended and Restated Loan Origination Agreement (as amended,
restated, supplemented or otherwise modified from time to time, the “LOA”),
dated as of December 31, 2016;
WHEREAS, Servicer, GreenSky Servicing and Lender desire to amend the LOA to
modify and clarify certain terms therein; and
WHEREAS, pursuant to Section 7.01 of the LOA, Servicer, GreenSky Servicing and
Lender agree to amend the LOA pursuant to the terms and conditions set forth
herein;
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, receipt and sufficiency of which are
hereby acknowledged by the parties hereto agree as follows:
Section 1.     Definitions. Capitalized terms not otherwise defined herein shall
have the meanings given to them in the LOA.
Section 2.     Amendment to the LOA.
Subject to the satisfaction of the conditions precedent set forth in Section 4
below, the LOA shall be and hereby is amended as follows:
(a)    Schedule B to the LOA is hereby deleted in its entirety and Schedule B to
this Amendment is hereby substituted in lieu thereof.
(b)    Schedule C to the LOA is hereby deleted in its entirety and Schedule C to
this Amendment is hereby substituted in lieu thereof.
(c)    Section 2.01(a) of the Agreement is amended to add the following as
subsection (iv) of Section 2.01(a):
“[*****].”


1

--------------------------------------------------------------------------------

Exhibit 10.2


CERTAIN INFORMATION, IDENTIFIED BY [*****], HAS BEEN EXCLUDED FROM THE EXHIBIT
BECAUSE IT IS BOTH NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE
COMPANY IF PUBLICLY DISCLOSED.




Section 3.     Representations of Servicer, GreenSky Servicing and Lender. Each
of Servicer, GreenSky Servicing and Lender hereby represents and warrants to the
parties hereto that as of the date hereof each of the representations and
warranties contained in the LOA are true and correct as of the date hereof and
after giving effect to this Amendment (except to the extent that such
representations and warranties expressly refer to an earlier date, in which case
they are true and correct as of such earlier date).
Section 4.    Conditions Precedent. The effectiveness of this Amendment is
subject to the receipt by the parties hereto of a fully executed counterpart of
this Amendment from each party.
Section 5.    Amendment. The parties hereto hereby agree that the provisions and
effectiveness of this Amendment shall apply to the LOA as of the date hereof.
Except as amended by this Amendment, the LOA remains unchanged and in full force
and effect. This Amendment shall constitute a transaction document.
Section 6.    Counterparts. This Amendment may be executed by the parties in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute but one and the
same instrument. The delivery of an executed counterpart hereof by facsimile or
.pdf shall constitute delivery of an executed counterpart hereof.
Section 7.    Captions. The headings of the Sections of this Amendment are for
convenience of reference only and shall not modify, define, expand or limit any
of the terms or provisions of this Amendment.
Section 8.    Successors and Assigns. The terms of this Amendment shall be
binding upon, and shall inure to the benefit of the parties and their respective
successors and permitted assigns.
Section 9.    Severability. Any provision of this Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
SECTION 10.    GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF GEORGIA, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.


    














2

--------------------------------------------------------------------------------





IN WHITNESS WHEREOF, Servicer, Lender and GreenSky Servicing have each caused
this Amendment to be duly executed by their respective duly authorized officers
as of the Effective Date.
GREENSKY, LLC




By:     /s/ Timothy D. Kaliban        
Name:    Timothy D. Kaliban            
Title:    President                
Date:    March 06, 2019            




GREENSKY SERVICING, LLC


By:     /s/ Timothy D. Kaliban        
Name:    Timothy D. Kaliban            
Title:    President                
Date:    March 06, 2019            


SUNTRUST BANK
By:     /s/ Michal Sroka            
Name:    Michal Sroka                
Title:    SVP                    
Date:    March 08, 2019            






Signature Page to Amendment No. 4
to Second Amended and Restated
Loan Origination Agreement



--------------------------------------------------------------------------------







EXHIBIT INDEX


Schedule B – Underwriting Criteria
Schedule B-1 – Home Improvement Credit Policy
Schedule B-2 – Patient Solutions Credit Policy
Schedule C – Approved Product Offerings




